Citation Nr: 9925947	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  95-00 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for status post right 
hip replacement, currently evaluated as 30 percent disabling.

2.  Entitlement to a total disability rating based on 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. K. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to May 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  The issue of entitlement to service connection for 
cervical spine disability with neurological deficits 
involving the right side of the body had been included in the 
veteran's appeal but was resolved in the veteran's favor by a 
rating decision of May 1996, which granted service connection 
for degenerative arthritis of the cervical spine, status post 
cervical diskectomy C3-4, with radicular symptoms on the 
right.  Accordingly, that issue is no longer on appeal.  

The Board also notes that in a VA Form 9 submitted in 
December 1994 the veteran requested a hearing before the 
Board at the RO.  In April 1995, his representative requested 
additional time to clarify the type of hearing desired by the 
veteran.  Shortly thereafter, correspondence was received 
from the veteran indicating that he desired a hearing before 
a hearing officer at the RO.  The record reflects that the 
veteran was afforded such a hearing.  It appears that this 
has satisfied the veteran's hearing request.   


FINDINGS OF FACT

1.  The veteran's right hip disability, status post total hip 
replacement, is currently manifested by moderately severe 
limitation of motion.

2.  Service connection is in effect for right hip disability, 
evaluated as 30 percent disabling; and for a right ankle 
disability, evaluated as 20 percent disabling.

3.  During the period from July 9, 1993, through January 
1999, service connection was also in effect for cervical 
spine disability with radicular symptoms on the right; the 
disability was assigned a 100 percent evaluation from July 9, 
1993, and a 10 percent evaluation from October 1, 1993.

4.  Service connection and a 10 percent rating were in effect 
for degenerative arthritis of the lumbar spine from November 
18, 1993, through January 1999; service connection and a 
noncompensable evaluation were in effect for degenerative 
arthritis of the thoracic spine from July 9, 1993, through 
January 1999.

5.  During the period before June 1996, the service-connected 
disabilities rendered the veteran unable to obtain and 
maintain substantially gainful employment consistent with his 
education and industrial background.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 50 percent for status 
post total right hip replacement have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.41, 4.45, 4.71a, Diagnostic Code 5054 (1998).

2.  The criteria for a total rating based on unemployability 
due to service-connected disabilities are met for the period 
prior to June 1996.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 3.340, 4.15, 4.16 (1998).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  An Increased Rating for Right Hip Disability

The veteran is seeking an increased rating for status post 
right hip replacement, currently evaluated as 30 percent 
disabling.  The veteran indicates that the right hip 
disability warrants a higher evaluation due to pain, 
limitation of motion, weakness and functional loss.

Initially, the Board notes that the veteran's claim for an 
increased rating for the service-connected right hip 
disability is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991), in that the claim is plausible.  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1998) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected right hip disability.  The Board is 
of the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical histories and findings pertaining to this 
disability, except as noted below.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. Part 4.  

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. §§ 4.2, 4.41.  Nevertheless, the present level of 
disability is of primary concern, and the past medical 
reports do not have precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In rating 
musculoskeletal disabilities, the evaluation must take into 
account factors such as functional loss due to pain on 
motion, weakened movement, excess fatigability, lost 
endurance, swelling, and incoordination.  38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).

A VA orthopedic examination in April 1972 showed that the 
veteran had osteoarthritis in the right hip and some 
limitation of motion in the joint.  In a rating decision of 
April 1972, service connection was granted for 
osteoarthritis, right hip, with limitation of motion.  A 10 
percent rating was assigned from May 11, 1971, pursuant to 
Diagnostic Code 5253.

In July 1981, the veteran underwent a right hip replacement.  
In a rating decision of November 1981, the service-connected 
right hip disability was rated as right hip replacement and a 
100 percent rating was assigned from July 27, 1981, pursuant 
to Diagnostic Code 5054.  Following reexamination of the 
right hip disability in May 1982, which showed moderately 
severe residuals with associated pain on motion with some 
limitation of motion of the right hip, a 50 percent rating 
was assigned from September 1, 1982, pursuant to Diagnostic 
Code 5054, in a rating decision of June 1982.  

In February 1985, the veteran underwent a total right hip 
revision.  In a rating decision of September 1985 (which 
determine that rating decisions of March 1985 and July 1985 
were erroneous), a 100 percent rating was assigned from 
February 6, 1985, and a 30 percent rating was assigned from 
April 1, 1986, pursuant to Diagnostic Code 5054.  The 
evaluation of the service-connected right hip disability has 
continued as 30 percent disabling since then.

A March 1994 VA examination showed that the veteran reported 
right hip pain.  He walked slowly with the assistance of a 
four leg walker.  Examination of the right hip revealed a 
long surgical scar on the lateral surface of the right hip.  
The joint area was not painful on pressure.  The right hip 
had flexion of 0 to 25 degrees and abduction of 0 to 35 
degrees.  The pertinent diagnosis was status post total right 
hip replacement for post-traumatic degenerative joint 
disease.  The current appeal regarding evaluation of the 
veteran's right hip disability stems from the continuation of 
a 30 percent rating for the right hip disability, pursuant to 
Diagnostic Code 5054, in a rating decision of May 1994.

At a hearing before a hearing officer at the RO in June 1995, 
the veteran testified that he had pain in his right hip and 
could only walk about 20 steps before the right hip would 
give out.  According to the veteran, his right hip would not 
hold any weight.  The veteran also testified that he had 
definite weakness in the right hip.  He stated that the pain 
in the right hip was aggravated with use.  He reported that 
his right hip felt unstable and he had to use a cane at all 
times.  The veteran testified that the range of motion in the 
right hip was severely limited.  He reported that the right 
hip disability limited his activity in that he had difficulty 
walking long distances, could not climb a ladder, had to walk 
down stairs backwards in order to hold onto the railing, and 
walked slowly up stairs, one at a time.  The veteran 
testified that he took Ibuprofen for the hip pain every 
evening.

A VA examination in March 1996 revealed that the veteran was 
morbidly obese.  Forward flexion of the right hip was 
markedly limited secondary to the total hip arthroplasty as 
well as very tight hamstrings.  

At a May 1997 VA orthopedic examination, the veteran reported 
that his right hip "had been doing essentially the same" 
and that most of his problems stemmed from hemi-
anesthesia/hemiparesis secondary to an anterior cervical 
diskectomy, C3-4, in July 1993.  The veteran also reported 
that he used a cane to ambulate and reported he needed it for 
additional balance due to the hemiparesis.  He stated that he 
could walk for miles without pain and that he essentially had 
no pain in the hip area.  Examination of the right hip showed 
essentially 0 degrees of internal rotation, 30 degrees of 
external rotation, a 10 degree flexion contracture, flexion 
both actively and passively to about 75 degrees, adduction of 
5 degrees, and about 20 degrees of abduction.  X-ray of the 
right hip revealed a well cemented femoral stem which was 
implanted using trans-trochanteric approach.  The greater 
trochanter appeared to be well healed with the hardware 
intact.  There were three fixation screws which were intact.  
There did not appear to be any osteolysis or eccentric wear 
of the polyethylene.

At a VA neurology examination in May 1997, the veteran 
reported that he had some weakness around his right hip.  
Examination showed that the veteran was able to heel, toe and 
tandem walk without his cane but would need it to try to walk 
on uneven surfaces.  Examination of the right hip showed a 
slight amount of weakness as compared to his left hip.  

The veteran's right hip disability is currently rated 30 
percent disabling under Diagnostic Code 5054 which provides 
for a 50 percent rating for moderately severe residuals of 
weakness, pain or limitation of motion, a 70 percent rating 
for markedly severe residual weakness, pain, or limitation of 
motion following implantation of a prosthesis, a 90 percent 
rating following implantation of a prosthesis with painful 
motion or weakness such as to require the use of crutches, 
and a 100 percent rating for one year following implantation 
of a prosthesis.  38 C.F.R. § 4.71a, Diagnostic Code 5054.

The medical evidence indicates that the veteran has some 
weakness, pain, and limitation of motion residual to his 
right hip replacement.  There is some question as to whether 
the severity of the weakness, pain and limitation of motion 
shown on the most recent examination in May 1997 reaches the 
level of moderately severe, as would be required for a 50 
percent rating under Diagnostic Code 5054.  Although the 
veteran reported no pain or increased fatigability in the 
right hip at the May 1997 VA orthopedic examination, the 
Board finds that the level of limitation of motion of the 
right hip is moderately severe.  In addition, at the May 1997 
VA neurology examination, the veteran reported and the 
examination revealed some weakness in the right hip as 
compared to the left hip.  Moreover, the veteran testified as 
to functional impairment involving endurance in walking 
distances and limitation on climbing up and down stairs.  The 
Board notes that the medical evidence for the period prior to 
the May 1997 examination does include objective evidence of 
moderately severe functional impairment and the veteran 
reported at the May 1997 examination that the status of his 
right hip disability had not changed.  In the Board's 
opinion, when all pertinent disability factors are 
considered, the disability picture most nearly approximates 
the criteria for a 50 percent evaluation.  

The disability clearly does not more nearly approximate the 
criteria for a rating in excess of 50 percent under any 
potentially applicable diagnostic code.  In particular, the 
Board notes that the medical evidence does not show markedly 
severe residual weakness, pain or limitation of motion 
following implantation of a prosthesis.  The medical evidence 
shows only slight weakness of the right hip, attributable to 
the right hip replacement.  The veteran reported no pain at 
the May 1997 VA orthopedic examination.  The degree of 
limitation of motion of the right hip is not markedly severe 
as the right hip has flexion to 75 degrees.  The Board also 
notes that an evaluation in excess of 50 percent for the 
service-connected right hip disability is not warranted under 
any diagnostic code providing ratings for limited range of 
motion of the hip or thigh.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5250, 5251, 5252, 5253 (1998).  In addition, 
neither nonunion of the femur nor flail joint of the hip has 
been found so a higher rating is not warranted under 
Diagnostic Code 5254 or 5255.

II.  Total Disability Rating Based on Individual 
Unemployability

In the August 1994 formal claim for compensation based on 
unemployability, the veteran indicated that he last worked in 
1993.  He noted that he became too disabled to work in May 
1993.  He related that his highest education level was 
completion of high school.  He also indicated that he was to 
begin a technical training program in August 1994 which would 
be completed in August 1996.

Evidence from the Social Security Administration (SSA) shows 
that a March 1995 decision determined that the claimant had 
been disabled since May 1993, under the Social Security Act, 
and that his disability had continued through the date of 
that decision.  The administrative law judge noted that the 
claimant had the following impairments which were considered 
to be "severe" under the Social Security Act and 
Regulations: damaged nerves in his neck and back preventing 
fine finger movement in his right (dominant) hand and use of 
his right leg for standing or walking.  These impairments 
prevented the claimant from standing, walking, or using his 
right hand for fine finger movements.  The administrative law 
judge further found that the medical evidence indicated that 
the claimant's neck and back disorders prevented him from 
standing and/or walking for any significant time.  His neck 
disorder prevented him from using his right, dominant hand 
for fine finger movements such as writing, buttoning, or 
picking up small coins.  The administrative law judge also 
noted that the vocational expert who testified at the SSA 
hearing indicated that the neck and back disorders prevented 
the claimant from performing sedentary work.  

At a VA examination in March 1994, the diagnoses were status 
post total right hip replacement for post-traumatic 
degenerative joint disease, status postoperative right ankle, 
traumatic dislocation, status postoperative cervical spine 
for residuals of traumatic injury, and recent onset of left 
visual field defect.  In regard to employability, the 
examiner noted that the veteran could perform only sedentary 
jobs.  

At the hearing before a hearing officer at the RO in June 
1995, it was argued that the veteran's disabilities warrant 
entitlement to a total rating based on unemployability.  The 
veteran testified that he had been unemployed since surgery 
in 1993.  He stated that prior to the surgery, he was in 
sales, and prior to that job he was a restaurant manager for 
22 to 23 years.  The veteran also testified that he would 
definitely still be working if his only disabilities were his 
right ankle and right hip disorders.  He stated that he was 
participating in VA vocational rehabilitation and taking 
classes in drafting and computer.

VA vocational rehabilitation records show that the veteran 
was unemployed from May 1993 until June 1996.  A post-
placement follow-up report, dated in August 1996, reveals 
that the veteran finished his degree in drafting from a 
technical institution in May 1996 and began working full-time 
as a structural steel detailer in June 1996.  The report 
notes that the veteran was rated at 40 percent for service-
connected right hip and right ankle disabilities.  He 
ambulated with a cane, and had difficulty with weight 
bearing.  It was noted that the position he accepted was 
sedentary in nature and allowed him to perform most of his 
work at home using a computer.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than 100 percent if the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16.

The veteran currently is service-connected for status post 
right hip replacement (evaluated as 50 percent disabling per 
this decision) and postoperative residuals, right ankle, with 
history of dislocation (evaluated as 20 percent disabling).  
For the purpose of one 60 percent disability, disabilities of 
one lower extremity are considered one disability.  38 C.F.R. 
§ 4.16(a).  Accordingly, the veteran's service-connected 
right lower extremity disability satisfies the percentage 
requirement for a total disability rating for compensation 
based on individual unemployability.  

The evidence must also show that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of the service-connected disabilities.  The 
evidence consistently indicates that the service-connected 
disabilities, including the disabilities of the veteran's 
spine for which service connection remained in effect until 
February 1999, preclude more than sedentary employment.  
Before obtaining his degree in drafting in May 1996, the 
veteran's education and industrial background did not qualify 
him for employment in a sedentary position.  Therefore, the 
Board concludes that a total rating based on unemployability 
is warranted during the period prior to June 1996.  

The record reflects that the degree in drafting earned by the 
veteran in May 1996 qualified him for employment in a 
sedentary field, as evidenced by the fact that he became 
employed in a permanent position as a structural steel 
detailer in early June 1996.  Moreover, there is no 
indication in the record that the veteran has been unable to 
maintain this employment as a structural steel detailer.  
Therefore, the Board concludes that a total rating based on 
unemployability is not warranted beyond May 1996.   


ORDER

Entitlement to a 50 percent disability rating for status post 
right hip replacement is granted, subject to the criteria 
controlling the disbursement of monetary benefits.

Entitlement to a total rating based on unemployability due to 
service-connected disabilities is granted for the period 
prior to June 1996, subject to the criteria controlling the 
disbursement of monetary benefits.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

